Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Claims 1-2, 4-6, 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (US 20100167017 A1) in view of Fette (US 20170349288 A1).  
 
 
Regarding claims 1, 11 and 17:
Takamatsu (US 20100167017 A1) discloses a method for creating a housing (frame) for mounting of electronic components (e.g. display components), the method comprising: placing within a mold a molding compound (MC, 100) that defines an array  of mounting features (i.e. plurality of display component with barrier rib) (in[0004-0006] discloses a methods of making a display panel component, the method providing a mold having a molding component polymeric microstructured surface, placing curable paste composition (i.e. rib). Also see ([0013], display components having microstructures barrier rib with a polymeric mold).
Note that Takamatsu discloses molding compound with fiber-reinforced polymer  (molding component polymeric microstructured surface)  
However, Takamarsu does not specifically disclose placing a fiber-reinforced polymer (FRP) sheet on the MC within the mold, the MC and the FRP sheet forming a core; curing the core such that the MC and the FRP sheet are thermoset together as a single polymer network.; and demolding the core from the mold thereby yielding a blank for the housing.
Fette (US 20170349288A1) discloses placing a fiber-reinforced polymer sheet  (27, Fig. 3) on the MC (SMC) within the mold ([0021], [0034]), the MC and the FRP sheet (i.e. fiber reinforced plastic molding material) forming a core (i.e. center of cavity 43, see Fig. 3, or core layer is present in an area of the ribs. In [0039] reinforcement ribs 51 may be provided at a surface of the shell part 3, reinforcement ribs 51 are illustrated e.g. in FIG. 2 at the shell part as well as in FIG. 3 and FIG. 4). 
) and  curing the core such that the  MC and the FRP sheet are thermoset (i.e. thermoset reaction resin, such as unsaturated polyester resin, vinylester resin, epoxy resin or polyaryletheramide resin) together as a single polymer network (long fiber reinforced plastic molding material and a core layer) ([0007-0010]);    and demolding the core from the mold thereby yielding a blank for the housing (see Fig. 4 for demolding and blank of housing) (also see, [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Takamatsu with the teaching of  Fette ,  thereby molding material can be produced easily and reliably and a reinforcement ribs can be produced by the shape of a press device  .

Regarding claims 2 and 12:
Takamatsu as modified by Fette discloses wherein the FRP sheet  (25) comprises a carbon fiber reinforced polymer (carbon or glass fibers,25, Fg. 3 [0007], [0034]). Same motivation as applied to claim 1 
3. (Canceled). 
Regarding claims 4 and 15:
Takamatsu as modified by Fette discloses wherein the FRP sheet comprises a carbon fiber reinforced polymer (25) pre-preg that has undergone lay-up and cutting to shape (Fig. 3, [0034], [0009]).  Same motivation as applied to claim 1 


Regarding claim 5:
 	Takamatsu discloses wherein placing the MC comprises loading the MC into a cavity (i.e. rib cavity) of the mold ([0013-0014]).  

Regarding claim 6:
Takamatsu discloses wherein placing the MC in the mold comprises compressing the MC and loading the compressed MC into the mold ([0013-0014]).  

Regarding claims 8 and 18:
Takamatsu discloses wherein the housing comprises a  the array of mounting features for directly mounting  the electronic components ([0013]) .  
Regarding claims 9 and 19:
 Takamatsu discloses wherein the electronic components comprise optical components (i.e. camera, [0054]).  
Regarding claims 10 and 20:
 Takamatsu discloses electronic components comprise at least one of a sensor, a camera, and a display ([0013], [0054]).   

Regarding claim 13:
Takamatsu as modified by Fette discloses wherein the mold comprises a lower mold (45) on which the core (39) is disposed, and an upper mold (37) which covers the core and the lower mold ([0035-0036], FIG. 4).Same motivation as applied to claim 11.


Regarding claim 14:
Takamatsu as modified by Fette discloses wherein the lower mold (45) comprises a cavity for receiving the  MC and for receiving the FRP sheet (25) on top of at least a portion of the MC ([0032-0036]).  Same motivation as applied to claim 11.

Regarding claim 16:
Takatsu discloses wherein the MC is compressed([0054])(curable material can be placed directly in the pattern of the mold followed by placing the mold and material on the substrate, the material can be placed on the substrate followed by pressing the mold against the material on the substrate .  
 
 Regarding claim 21:
Note that Takatsu discloses molding compound (MC, 100) is disposed indiscreet  areas (i.e. plurality of display component with barrier rib) (in[0004-0006] (in [0054])(curable material can be placed directly in the pattern of the mold, the material can be placed on the substrate followed by pressing the mold against the material on the substrate, also in FIG. 2C, the flexible mold 100 is removed while the resulting cured ribs 45 remain bonded to the substrate 41.  


Takamatsu as modified by Fette discloses MC and the FRP sheet are thermoset mold corresponding to the mounting features (e.g. a bulk molding compound (BMC) material) (thermoset reaction resin  [0007-0010], The plastic material is preferably based on a thermoset reaction resin,or a bulk molding compound (BMC) material, also (see 0021).

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Takamatsu with the teaching of  Fette ,  thereby molding material can be produced easily and reliably and a reinforcement ribs can be produced by the shape of a press device . 

2.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (US 20100167017 A1) in view of Fette (US 20170349288 A1) and further in view of  Kenny (US 20130273295 A1).

Regarding claim 7:
Note that Takamatsu does not specifically machining the blank to obtain the housing  using computer numerical control; and mounting the electronic components to the mounting features.
However, Kenny (US 20130273295 A1) discloses machining the blank to obtain the housing using computer numerical control; and mounting the electronic components to the mounting features  ([0026] and [0059])(housing mold and releasing the panel from the mold  core using computer numerical method see [0059-0063].      
   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ktamutsu  with the teaching of Fette and Kenny, thereby curing the prepreg to form a single integrated composite structure.

 

Responds to Applicant’s argument
3.	Applicant’s argument filed on 10/13/2020 has been considered but are not persuasive.
	More specifically the Applicant argues that Takamatsu fails to teach array of mounting features as recited in claims 1, 11 and 17. Applicant also argues that Fette fails to teach “MC and the FRP sheet are thermoset” as recited in claims 1, 11 and 17.
In responds Examiner disagrees with the Applicant’s point of view. Takamatsu clearly discloses a molding compound (MC, 100) that defines an array  of mounting features (i.e. plurality of display component with barrier rib) (in[0004-0006] discloses a methods of making a display panel component, the method providing a mold having a molding component polymeric microstructured surface, placing curable paste composition (i.e. rib). Also see ([0013], display components having microstructures barrier rib with a polymeric mold).
Fette’s reference clearly discloses a fiber-reinforced polymer sheet  (27, Fig. 3) on the MC (SMC) within the mold ([0021], [0034]), the MC and the FRP sheet (i.e. fiber reinforced plastic molding material) ,the  MC and the FRP sheet are thermoset (i.e. thermoset reaction resin, such as unsaturated polyester resin, vinylester resin, epoxy resin or polyaryletheramide resin) together as a single polymer network (long fiber reinforced plastic molding material and a core layer) ([0007-0010]);    and demolding the core from the mold thereby yielding a blank for the housing (see Fig. 4 for demolding and blank of housing) (also see, [0035-0036]).
Regarding claim 21:
Applicant argues that Fette fails to teach the MC is placed in discrete areas of the mold corresponding to the mounting features as recited in claim 21.
However, Note that Takatsu clearly discloses the MC (100)  is placed in discrete areas (areas 45) of the mold corresponding to the mounting features (in [0054])(curable material can be placed directly in the pattern of the mold, the material can be placed on the substrate followed by pressing the mold against the material on the substrate, also in FIG. 2C, the flexible mold 100 is removed while the resulting cured ribs 45 remain bonded to the substrate 41.  


Takamatsu in view of Fette discloses MC and the FRP sheet are thermoset together as a single polymer network (e.g. a bulk molding compound (BMC) material) (thermoset reaction resin  [0007-0010], The plastic material is preferably based on a thermoset reaction resin,or a bulk molding compound (BMC) material, also (see 0021).  Therefore, combining the reference of Takamatsu and Fette would be obvious to meet the limitations as recited in claim 21.


Conclusion 

4.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
 

Inquiry


5.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692